UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ERIC WEIESS,
Plaintiff,

-versus- No. 18 Civ. 9529 (LAP)
PENSKE MEDIA CORP., et al., ORDER

Defendants.

 

 

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

The Court has reviewed the parties’ recent submissions
regarding the status of discovery and proposed motions.
Defendants may proceed with their proposed motion for summary
judgment on Plaintiff’s state law claims and their proposed
motion for a protective order. Counsel shall confer and inform

the Court of a proposed briefing schedule.

SO ORDERED.

Dated: March 18, 2020
New York, New York

waitllal? Yethg

LORETTA A. PRESKA
Senior U.S. District Judge

 
